Battle, J. The Ferguson Lumber Company sued Levy for damages sustained by it through his failure to perform a contract to deliver 500,000 feet of lumber. Levy answered, denying the damage, and in a counter claim or set-off, sought to recover the value of 250,000 feet of lumber received by the company. Plaintiff admitted that it received 180,000 feet of the lumber which had belonged to Levy, but proved it purchased the same at a sale made by the sheriff under and pursuant to orders or judgmeirts of a justice of the peace The defendant insisted that these orders or judgments were void, because the justice who made or rendered them did not have jurisdiction. The court refused to allow him anything on account of his set-off, but rendered judgment for damages against him; and, after filing a motion for a new trial, which was overruled, and a bill of exceptions, he appealed. The judgments under which the sale of the 180,000 feet of lumber was made, were rendered in divers suits instituted by laborers for the purpose of foreclosing a lien for labor performed by them, at the instance of Levy, in the manufacture of the lumber sold by the sheriff. They were rendered about the 29th of January, 1887. Up to this time the docket of the justice fails to show that Levy had actual or constructive notice of the pendency of the suits against him. Long after the judgments were rendered and the sale was made, and sometime after the commencement of this action, an amendment was entered upon the docket of the justice of the peace, in which it is stated that Levy was notified of the pendency of the suits against him by the posting of three notices directing him to appear on the day of the trial, and show cause why judgments should not be rendered against him, and the property levied on sold to satisfy the claims of plaintiffs, fifteen days before the trial of the causes, one at the county clerk’s office in the county, and the other two at two of the most public places in the township where the property was found, and by accompanying the same with a copy of the sworn statement of the plaintiff in each case. The docket fails to disclose that he was a non-resident, or that he had notice that a motion or application would be made to amend the docket. But the evidence shows that he was a non-resident of the State during the pendency of the suits before the justice.  1. Laborer's Lien: Judgment of justice enforcing : Notice. The manner of enforcing laborer’s liens before justices of the peace is prescribed by two separate acts — by the act of July 23, 1868, and by the act of March 21, 1883. To commence an action under the act of 1868 the laborer must make a sworn statement of the amount due him after all just credits are given, of the kind of service and for whom rendered, of the materials furnished and of the property, crops, or other productions of his labor charged, and file the same with the justice; and the justice must then cause notice to be given to the defendant in the usual way, or, if the defendant is a non-resident, notify him ‘ ‘by at least two insertions in a newspaper, as prescribed by law, or by posting three notices — two in the most public places in the township where the property is, and the other at the county clerk’s office— to appear and show cause why judgment should not be rendered against him and the property sold.” The notice must be given at least ten days before the day of trial and be accompanied by a copy of the sworn statement of the plaintiff. At the time it is given the sheriff or constable serving it is required by the act to take charge of the- property described in the sworn statement, and hold it subject to the decision of the justice, as in cases of attachment. The other act requires that such actions shall be commenced and prosecuted according to the laws regulating attachments before justices. Mansf, Dig., secs. 4425,4428,4430,4450. Whether the latter act repeals the former or not is not necessary for us to determine. The suits before the justice in this case were commenced under the act of 1868. To acquire jurisdiction under that act the sworn statement must be filed, and notice, unless waived, must be given. It has often been held by this court that “a justice’s court is a court of the lowest grade known to our constitution and laws;” that ‘‘it possessed only a special, limited and inferior jurisdiction;” and that, ‘‘therefore, the proceedings therein, according to the principle almost universally admitted, must show or set forth such facts as constitute a case within its jurisdiction; otherwise the law regards the whole proceeding as coram non judice and absolutely void.” Reeves v. Clark, 5 Ark., 27; Anthony, ex parte, 5 Ark., 358; Pendleton v. Fowler, 6 Ark., 41; Levy v. Shurman, 6 Ark., 182; Latham v. Jones, 6 Ark., 371; Heflin v. Owens, 10 Ark., 265; Butler v. Wilson, 10 Ark., 315; Everett v. Thompson, 9 Ark., 478; Boothe v. Estes, iG Ark., 109; McLurev. Hill, 36 Ark., 268. Jurisdiction of inferior courts cannot be intended, but must be shown. But it has been held that ‘‘the rule that jurisdiction must be apparent on the face of the proceedings was limited to those jurisdictional facts which the law directs the court to set forth on its record; ’ ’ and that “any other fact essential to jurisdiction may be established by evidence aliunde." Visart v. Bush, 46 Ark., 153 ; Jolly v. Fritzi, 31 Cal., 321; Van Deusen v. Sweet, 51 N. Y., 381; Freeman on Judg., [3d ed.] sec. 518. But it is not necessary for us to decide ■whether this can be done or not. If the amendment of the -docket entries in the suits before the justice was void no other question remains to be decided in this action.  2. Amendment of justice’s docket. It has been held by this court that a justice of the peaces. :has the authority to so amend his docket as to make it speak the truth. Adams v. Thompson, 12 Ark., 670; Gates v. Bennett, 33 Ark., 489. The ends of justice require this. But it should be done on proper application, and notice to •parties legally interested. Martin v. State Bank, 20 Ark., 636; Alexander v. Stewart, 23 Ark., 18; King v. Clay, 34 Ark,, 300. Where the amendment is made by a justice of the peace it must be affirmatively shown that the notice was given before it can appear that the amendment is valid. Unless it can be so shown, the amendment must be regarded as void. It does not appear that Levy had notice that an application would be made to amend the docket entries in the suits before the justice of the peace, and, aside from the amendment, it docs not appear that he had notice of the pendency of the suits against him. Consequently, the amendment and judgments of the justice, in the absence of a better showing, must be treated as void. Being void, they are in legal effect nullities. “By them no rights are divested; from them no rights can be obtained;” and the sale under them is void, and Levy is entitled to recover the value of the lumber sold. McLure v. Hill, 36 Ark., 268; Campbell v. McCahan, 41 Ill., 45; Hoes v. Buntin, 47 Ill., 397; Hollingsworth v. Bagley, 35 Tex., 345; Roberts v. Stowers, 7 Bush., 295; Morton v. Root, 2 Dillon, C. C., 312; Freeman on Judg., [3d ed.] sec. 117. Reversed and remanded for a new trial.